Filing Date: 5/28/2019
Claimed Domestic Priority: NONE
Claimed Foreign Priority: 4/10/2019 (CN 201910283835.5
Applicant: Liao et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2012/0243307) in view of Sharma et al. (US 2020/0343379).
With regard to claim 1, Takashima teaches, in Fig 17, a memory cell, comprising: a channel layer (regions of substrate below WL1 between the unlabeled diffusion layers), and a first source/drain structure and a second source/drain structure in contact with opposite sides of the channel layer (unlabeled diffusion layers in substrate); a gate dielectric layer (region of unlabeled insulating layer surrounding WL1 below WL1) ; a gate conductive layer (WL1) to control turn-on or turn-off of the channel layer; a first heater and a second heater respectively disposed over the first source/drain structure and the second source/drain structure (indicated as “Heater” in the figure); a phase change layer (GST material) disposed over the channel layer and in contact with the first heater and the second heater; and a dielectric layer (region of unlabeled insulating layer surrounding WL1 above WL1) disposed beneath the phase change layer, wherein the phase change layer is separated from the channel layer by the dielectric layer.
Takashima does not explicitly teach a thin film transistor layer; that the gate dielectric layer is disposed beneath the thin film transistor layer; and that the gate conductive layer is disposed beneath the gate dielectric layer; and that the channel layer is in direct contact with the dielectric layer.
Sharma teaches, in Fig 1, a thin film transistor layer (items 109, 191, 193, 113, 111, 118, 119); that the gate dielectric layer (107) is disposed beneath the thin film transistor layer; and that the gate conductive layer (105) is disposed beneath the gate dielectric layer; and that the 
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the memory cell of Takashima with the TFT transistor of Sharma to allow for the integration of large area and flexible electronics in the backend to leave the silicon substrate areas for high-speed transistors.
With regard to claim 4, Takashima teaches, in Fig 17, that the phase change layer is disposed between the first heater and the second heater, and sidewalls of both ends of the phase change layer are in contact with the first heater and the second heater (see figure).
With regard to claim 5, Takashima teaches, in Fig 17, that upper surface of the first heater, an upper surface of the second heater, and an upper surface of the phase change layer are coplanar (see figure).
With regard to claim 6, Sharma teaches, in Fig 1, a gate metal layer (131) disposed beneath the gate conductive layer.
With regard to claim 7, Takashima teaches, in Fig 17, a memory device comprising a plurality of the memory cells of claim 1 connected in series (4 cells connected in series shown in the figure).
Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. 
The Applicants argue:
Takashima fails to disclose the claimed feature “the channel layer is in direct contact with the dielectric layer” as amended herein.



The Examiner responds:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here it is combination of references that provides the required teaching.
The Applicants argue:
see also Fig. 1 of Sharma, the channel layer 109 is not in direct contact with the dielectric layer 118 since a spacer 119 is disposed between the channel layer 109 and the dielectric layer 118. Therefore, Sharma also fails to disclose the claimed feature “the channel layer is in direct contact with the dielectric layer” as amended herein.

The Examiner responds:
The spacer 119 is disclosed by Sharma to be a dielectric material at [0044].  Thus element 119 meets the limitation of “the channel layer is in direct contact with the dielectric layer”, as set forth in the rejection of record set forth above.
All other arguments have been fully addressed in prior Office Actions or in the rejections set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RAJ R GUPTA/Primary Examiner, Art Unit 2829